Frick, J.,
delivered the opinion of this court.
The object of the bill filed in this case by the appellant and Rebecca Ann Waters, his wife, (since deceased,) is to enforce the performance of a contract alleged to have been made with the complainant, by Charles Waters the grandfather of Charles A. Waters, in which it is charged: That the grandson, with the sanction and encouragement of his grandfather, having made proposals of marriage to Miss Somerville, Charles Waters, the grandfather agreed: that if such marriage should be consumated, he would purchase and fully stock a farm for the complainants, would pay all the debts of his grandson outstanding, and would furnish adequate means for the support, of him and his wife for the first year thereafter. And this promise and engagement being communicated as well to Miss Somerville as to her mother and brother, the marriage was afterwards, on the 4th of Feb., 1846, duly solemnized.
It is further alleged, that shortly after the marriage, Charles Waters, the grandfather, in part execution of the agreement, purchased a farm in Baltimore count}*, and put the complainant in the possession thereof; and also in part stocked it, with furniture, implements and slaves; soon after which he died, before paying complainant’s debts, without having executed a deed for the land, and without fully stocking the farm, and supplying the means of support for the year ensuing the marriage.
The bill then sets out the will of the grandfather, Charles Waters, by which, after a proper provision for his wife for life, he devises all the residue of his estate to Freeborn G. Waters, in trust as to one-third of the income thereof, for Charles A. Waters for life, with remainder to his childien in fee, if any living at his death; and if none, then to his two granddaughters, Eliza A., the wife of Charles Howard, and Rebecca A., the wife of Charles White, and their children. And as to the remaining two-thirds, the income thereof for the use of these granddaughters respectively for life, with like limitations as contained in the devise to his grandson. Each of the granddaughters had one child. All these parties are made defend*276ants to the bill, and the prayer is, that they may be decreed to convey to the complainants, the farm in question, and that the executor, (who is the trustee also,) be compelled to pay the debts due by the complainant at the time of the marriage, and in all other respects, execute the remaining stipulations of the contract.
The defendants by their answers insist: that although the farm in question was purchased and stocked; and complainants put in possession by the grandfather, yet that the contract to this intent, if any was made, was only to give to the complainants the usufruct of the farm and other property, and not the absolute fee.
That the habits of the grandson were unthrifty and extravagant, and so known to the grandfather; and the aid proposed to be given, was only in the hope ahd upon the condition that he would reform his vicious habits, Which he never did. That to have conveyed to him the title in fee, would have enabled the complainant to have defeated the prominent object of the grandfather, in view of the provision he intended for the complainant and his issue; and further, that it was never the design of the grandfather to place the complainant on a better footing with regard to his estate, than his sisters.
The defendants further aver, that only a few days after the marriage, on the 17th day of February, 1846, the property here claimed by the complainants, was, by his own direction, conveyed to the grandfather in his own name, while the complainants were in possession; that it was regarded by him as a part of his estate at the time, and passed under his will as a portion of what was devised in trust for the grandson and his two sisters; and that the provisions thus made for the complainant, Charles A. Waters, by the will, is a full performance of any agreement made in contemplation of his marriage.
The will of the grandfather was executed on the 2nd of April, 1846; and it is admitted that the entire estate of the testator, including the property here claimed by complainants, was nearly $150,000; and the property claimed under the *277alleged agreement with the complainants, is valued altogether at the sum of $9,000.
The chancellor, upon the whole case presented to him, determined that the complainant had made out no claim for the interposition of a court of equity, and dismissed the bill; and this decision we are called upon to review.
The true inquiry here is, whether the alleged agreement of Charles Waters, the grandfather, in consideration of the marriage proposed and consummated between the complainants, is sustained by the evidence in the cause; and how far such an agreement, according to the principles which govern a court of equity in enforcing a specific execution, will entitle the complainant, under all the circumstances, to the interposition which is here sought by him ? —
Marriage has always been held in the law to be a good and valuable consideration to sustain a contract. But the contract must be one certain in all its particulars; so clear and definite, and so far satisfactorily proved, as to be capable of specific execution. If it be a parol contract, to take it out of the statute, for part-performance, the terms must be definite and unequivocal. If uncertain or ambiguous, a specific performance will not be decreed. For the court may enforce precisely what the parties never did intend or contemplate. 1 Story's Eq. Juris., secs. 764, 767.
Now what was the intention stamped upon all the evidence in this case?
The grandfather was made aware of the attachment of his grandson to the lady whom he afterwards married. He was before, fully advised of his erratic and extravagant habits. But he approved of the engagement, and as is proved, used every persuasion and inducement to encourage an union between them. lie regarded it as the probable means of reclaiming him; and with that view, in all sincerity did make to the parties and their friends, the pledges and declarations which are proved by the witnesses, and also contained in the letters filed in evidence in the cause.
In all the testimony, there is nothing inconsistent or conflict*278ing with the theory, that he intended to buy a farm, to stock it and furnish it, to place him upon it, pay his debts, and give him a start in the world, (as he expressed it;) without designing, at the same time, to invest him with the title in fee, and the uncontroled disposition of an experimental provision, directed to his gradual reform and fixed settlement in life. From the whole tenor of the correspondence, it is obvious, that the grandfather reserved to himself full direction, with regard to the manner in which such provision should be made, and the extent to which it was to go.
He might well, in all the language imputed to him, have looked to a permanent provision for the grandson, and yet have reserved to himself the time at which he would so execute it. He agreed to buy a farm and put him in possession. All this he did, promptly by the day designated. He bought the farm. He gave to Mrs. S., the mother of the ladjr, the money and means to furnish the house, and partially at least, within the short period intervening before his death, sent the stock and negroes from his own farm.
Can it be supposed that when the chief inducement of the grandfather in making these promises, was to reclaim his grandson, and reform his extravagant habits, that he designed to give him the title and right of control over the property, unconditionally, and thus administer means and encouragement to the prosecution of the very course of life which he desired to check? The object of the grandfather would seem more naturally to correspond with the acts done by him in the execution of.that object; to put him in possession of a farm, and to stock it, not to pass the- title to him. Yiew it as a contract, and to this extent it has been fully performed. And as it appears in evidence, the complainant is still in possession, and competent, under the powers in the will to the trustee, to arrange with him for the continued usufruct of the property. The will itself, excludes all idea of title in the complainant over any portion of the property, but gives to him a life estate in a share, estimated at more than $40,000, while the whole estimate of the claim asserted by the bill, is set down at $9,000. *279What the grandfather intended and promised, he partly executed in his lifetime, and afterwards consummated by his will; to settle them on a farm, or in any other business pursuit, to provide for them through life, and secure the ultimate benefit of his bounty to their children; keeping it out of the power of complainant to waste his substance, by placing the property under trust for these purposes. The whole disposition of the estate in his will, would seem to correspond with this presumed intention of the agreement here set up. He had repeatedly declared his intention to see all his grandchildren settled and provided for in his lifetime. In his will he has preferred none; but has shewn his disposition to be equally favorable to all, by giving to each a full and equal share of his estate. And to decree what is claimed here to the complainant, without seeing a clear and unequivocal agreement or declaration to give it, would he to disregard the obvious plans of the testator; to make the distribution of his estate unequal, and defeat and disappoint all the motives which influenced both the alleged agreement, and the testamentary dispositions of the grandfather.
Such is our view of the motives and inducement to this alleged contract. And with this key to the conduct of the grandfather, let us glance at (he mass of testimony introduced, and see if it can be sustained beyond this, to raise a contract, such as is sought to be enforced by the hill in this case.
To William T., the brother of Miss Somerville, he said: “ That he would buy them the first suitable farm that offered; would furnish it and stock it, and pay their expenses for a year.” Not that he agreed to do it. And even if he did, the engagement is wholly indefinite and uncertain. Of (he first suitable farm, who was to judge as to price and quantity of land? And how was it to be stocked, unless with regard to size and value? No intention is here indicated to make a binding contract; but, (as he expressed it on another occasion,) “ to do as he pleased, and buy such a place as pleased himself.” In other words, to do what he thought “suitable” for them, and make such provisions as would “give his gtandson a fair start,;” and make them, (the husband and wife,'', *280comfortable, until the conduct of his grandson would justify his “doing more.” When he afterwards purchased Moore's farm, could he have supposed (hat he was bound by a legal contract, capable of being enforced against him, and to execute to them a title, which only fourteen days before the marriage, he took to himself? Hammond, it is true, (as other witnesses also,) says, that “he wanted to buy a farm for his grandson.” But he has no where said that it was in the performance of any agreemant or contract to do so- To Mrs. Somerville, with whom he corresponded on the subject, and with reference to another farm which was proposed to him for sale, about which he was treating, he writes; “My view is not to confine my grandson on this spot, if he turns his attention a to business, as I most ardently hope he will; and then if it be want of judgment, it had much better be on a moderate than a large scale.” His anxiety was “to fix his grandson on a farm,” as is expressed in a letter .to complainant himself; and in his letter to Wm. T. Somerville, he expresses the same views, and adds: “I would, without delay, buy a first rate farm for him, as I am anxious to fix all my grandchildren in my life time, could I collect what has been long due.”
Again, in another letter he says: “ I am trying to procure a suitable farm on which I could establish you.” And how far that which he proposed to do, was definite as to the time, the manner, and the extent of the alleged contract, may be inferred from his language to Mrs. Som,erville; when expressing to him the fears of complainant, that the grandfather would not fulfill his promises, he said, “that Charles had better trust to his generosity, as he would do every thing that was right.”
There is nothing in all this, or in his other declarations, to show that he ever intended to give the staff out of his own hands, or that the complainant had any right to suppose that he so intended.
Therefore, when he says that he will “ buy the first eligible farm,” and in another instance, “the most ^suitable farm,” it was always in his view “to settle and fix ” his grandson, as he contemplated to fix his other grandchildren; not defining any *281particular estate he intended to give, or designating any binding and definite terms upon which he meant to fix them. And further, when he proposed to the father of complainant an exchange, by which he proposed to put complainant on the farm held by the father for years, by possession without title, it indicates, most decidedly, that he designed to give nothing beyond the possession for the time, and as an experiment in the promised reform of the habits of the complainant. That all the grandfather’s plans were, at that time, directed to this reform, and their final consummation depended upon it, is further illustrated by his language to the grandson, in the first letter of the series: “You ought,” he says, “to have felt assured that, all I propose doing for you, would most assuredly be done, and, perhaps, much more, as Isato you progressing.”
Upon this brief review of a portion of the testimony, all of which we have carefully examined, (and laving no stress, and, therefore, expressing no opinion on the part excepted to,) we have no difficulty in concluding, that the grandfather never meant or contracted to give -to complainant, absolutely and in fee, the uncontrolled disposition of this contemplated .advancement. But, standing in loco parentis to all his grandchildren, he designed, as they fixed and settled themselves in life, to advance them by a provision suitable to their wants and station, in such manner and at such times as his judgment apd -“generosity” might dictate.
The true intention in this case, was to make a -prospective .provision for husband, wife, and children. Here the wife is dead, and there is no issue from the marriage. A prominent part of the motive and consideration on which this promise was based, has failed, and the complainant, claims to have the whole performed for his exclusive benefit; although he has received what is admitted to he far beyond the v.alije ¡of tire claim, in die precise form in-which we conceive the grandfather intended, by his promise, to signify his bounty in his lifetime. He never made an engagement binding on him to the extent claimed by the complainant, and exclusive of any consideration of the wife and of the children, that might result from the marriage. *282To provide for these, was among the prominent motives of the grandfather; and (he whole complexion of the case is so far changed by the death of the wife, that a strict compliance with what is claimed as the agreement, becomes impracticable. With this motive in view, it is entirely repugnant to it, to assume, even if (he wife were still living, that he intended to give such an estate as would embarrass, if not defeat it altogether. That he designed, by his promises, to make, at the proper time, a permanent provision for the complainant, is not doubted. And that he did so, very soon after the marriage, is fully demonstrated by the date and contents of his will, under which the complainant receives more than a full equivalent for any engagement or promise which the grandfather ever made to him. The whole case discloses, that he was not an unwilling, but a generous grandfather, anxious for the reformation of his grandson, and with a disposition eminently liberal and kind to complainant, as to all his other grandchildren. He intended to secure to him, and any family he might have, a fair provision, in the event of his becoming settled and fixed in life; and this is as much as he bound himself to do, under any promise that appears upon the testimony. He has liberally done so by his will, and every fair presumption is against the idea, that he ever intended to secure to (he complainant a double portion in his estate. For, in his declarations, he uniformly included the other grandchildren w'ilh the complainant, in his views and designs of providing for them all, and in his will, he has treated them all as equals, and disposed of his whole estate; and, to enforce this alleged agreement in the form claimed by the complainant, must defeat the manifest intention of the testator, apparent on the face of the will.
The case before us, is clearly to be distinguished from that of Dugan, et al., vs. Gittings, 3 Gill, 138. There the property, both before and after the marriage, was affirmed by the father to belong absolutely to the daughter and her children. Here the evidence, with all the qualifications with which the grandfather surrounded it, cannot be tortured into an absolute gift in fee. In the case of Dugan, the testimony established *283the delivery of the house to his daughter, as her own property, prior to the marriage, and that he verbally presented it to her in fee, as a marriage portion. That she continued to reside in it for some time, and after leaving it, was in the enjoyment of the rents and profits (sometimes paid to her by the father himself,) up to the time of his death; and he made no further- provision for her in his will.
The case there presented, was, therefore, a strong case for the interposition of the court; and, in the exercise of a sound discretion, inherent in a court of equity, they will look to the object and intention to be derived from all the facts and circumstances, and decree equity upon the whole case. It. is scarcely necessary to reiterate, that even if a contract is sufficiently established or admitted, it still remains with a court of equity, as matter of sound discretion, whether, tinder the circumstances, they will decree the specific performance. 4 H. & McH., 252, Simmons vs. Hill. 1 H. & J., 224. 2 H. & J., 76. They may exercise a sound, reasonable discretion, governed by rales and principles, as far as may be, yet granting or withholding relief, where these rales and principles will not furnish any exact measure of justice, according to the circumstances of each case, or where the decree, under the circumstances, would be inequitable. 2 Story’s Eq. Juris., secs. 742, 769.
Now, here, supposing a contract to be made out. The wife has died since the filing of the bill, and without issue, and the survivor now continues to claim the benefit of a marriage contract, which marriage has ceased to exist, and a provision intended for children, where there are none. If, bjr the death of the wife, without issue, the complainant has suffered no injury or prejudice by what has been clone toward the promised provision for his wife, equity will not interpose. 2 Freem., 35, 36. 3 Vez., 246. See, also, Baldwin’s Rep., 489, 490.
And, entertaining the opinions before expressed, with regard to this alleged contract, and its purpose and design, we should do violence to every sound principle of equity and justice, if \ve consented to enforce it. Looking to all the facts, the original position of the parties, the altered slate of things as they *284now exist, the impracticability of framing any decree conforming to the original facts and motives that induced the proposed arrangement,- and regarding the provisions of the will as more than an equivalent for any obligation to the complainant, by which the grandfather was ever bound, we can fin'd no justification for such a course. Only a short time after the marriage, he executes this will, having previously taken- to himself the title, in fee, to Moore’s farm, then in possession of complainant; and in making his final declaration of intention,- says: “ I have endeavored--, in the foregoing disposition of my property, to do full justice to my family, and to distribute and vest my estate in such manner as would be most likely to ensure a continuance of competence to my descendants^ and to guard, as far as possible,-against improvidence and mismanagement.” This is precisely in the same tone and spirit in which his intention and views Were expressed, with regard to the previous provisions for this marriage;- and if he has not fulfilled that provision to the letter, he has substituted another much larger and more beneficial,- and one that wholly excludes the idea of a double portion to complainant. Story’s Eq. Juris., secs. 1106, 1109.
Conceiving, therefore, that to gratify the alleged claim here set up by complainant, would be repugnant to the whole tenor of his grandfather’s promises and declarations^ in seeking to promote the grandson’s reform and advancement in life,- we are of opinion^ that the decree of the chancellor should be affirmed.-
DECREE AFFIRMED-.